Citation Nr: 1010607	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a distal clavicle resection of the left shoulder 
for mild impingement syndrome. 

2.  Entitlement to an initial compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to 
January 1987. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
rating in excess of 10 percent for a left shoulder disorder 
and from a January 2004 rating decision that granted service 
connection and a noncompensable rating for hemorrhoids and 
anal fissures.  

In substantive appeals in March 2005 and March 2006, the 
Veteran requested a hearing before the Board sitting in 
Washington, D.C.  In correspondence in November 2007, the 
Veteran withdrew the requests for a hearing.  

In February 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 


FINDINGS OF FACT

1.  The Veteran's left shoulder disorder is manifested by 
limitation of motion of the non-dominant arm above the 
shoulder level with pain, weakness, and fatigue.  The Veteran 
is limited in extended operation of an automobile and in 
performing overhead work.  

2.  The Veteran's hemorrhoid disorder is manifested by 
moderate symptoms of itching, swelling, pain on bowel 
movements, and sporadic bleeding.  The symptoms require daily 
care with surface medication.  There is no credible evidence 
of thrombotic, irreducible hemorrhoids, anemia, or fissures.   





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a distal clavicle resection of the left shoulder 
for mild impingement syndrome have not been met at any time 
during the period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, .4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5201, 5203 
(2009).   

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

With regard to the claim for an initial compensable rating 
for hemorrhoids, the Veteran is challenging the initial 
rating assigned following the grant of service connection.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For the increased-compensation claim for the left shoulder, 
VA must notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in March 2003, the RO provided a notice 
that did not satisfy the requirements outlined in Vazquez-
Flores.  The RO informed the Veteran of the types of evidence 
that would be considered and the respective responsibilities 
of the Veteran and VA to obtain that evidence.  The notice 
did not ask the Veteran specifically for evidence to show the 
impact of her disability on her employment and did not 
provide her with general notice concerning the rating 
criteria.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA, the Veteran reported the symptoms 
that she experienced and the effect they have on her 
occupation.  Moreover, based on the notice that was provided 
in the rating decision, the notice letter, and the March 2006 
statement of the case (SOC), the Veteran is reasonably 
expected to understand what is required to substantiate the 
claim.  The SOC informed her of the applicable diagnostic 
criteria and the reasons for denying the claim and the notice 
letter informed her of the various types of evidence that 
could be submitted in support of her claim.  Accordingly, the 
notice errors did not affect the essential fairness of the 
adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Navy yeoman.  She contends that 
her left shoulder and hemorrhoid disabilities are more severe 
than are contemplated by the current ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
hemorrhoids, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Additionally, the Board must 
consider whether staged ratings are appropriate for the left 
shoulder increased rating claim, if the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App.  505 (2007).

Left Shoulder Disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In an April 1981 enlistment medical history questionnaire, 
the Veteran noted that she was right-handed and that she 
sustained a fracture of the left clavicle prior to service.  
A clinical evaluation of the Veteran's musculoskeletal system 
was normal In December 1981, February 1985, February 1986, 
and November 1986, the Veteran was treated for back and 
shoulder pain following exertion at work, exposure to cold 
weather, and injury in a fall.  X-rays in February 1985 
revealed an old fracture of the distal 1/3rd clavicle.  In a 
December 1988 discharge physical examination, the examiner 
noted the history of pre-service fracture and treatment in 
service but noted that there were no complications or current 
abnormalities. 

The RO received the Veterans claim for service connection for 
a left shoulder disorder in February 1999.  On appeal in 
January 2001, the Board granted service connection on the 
basis of aggravation of a pre-service injury.  In April 2001, 
the RO granted an initial noncompensable rating for the left 
shoulder disorder, effective the date of receipt of the 
claim.  In June 2001, the RO granted an initial 10 percent 
rating, effective the date of receipt of the claim.  

Impairment of the non-dominant clavicle warrants a 10 percent 
rating for malunion or non-union without loose movement, and 
a 20 percent rating for nonunion with loose movement or 
dislocation.  Otherwise, the disability may be rated in 
impairment of function of the contiguous joint.  Higher 
ratings are not available.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

In a February 2001 private orthopedic examination and in a 
June 2001 VA examination, the examining physicians diagnosed 
left shoulder rotator cuff tendinitis with impingement and 
mild instability.  In June 2001, the RO assigned a 10 percent 
rating disabling under Diagnostic Code 5024 which pertains to 
tenosynovitis.  Tenosynovitis of the shoulder is rated based 
upon limitation of motion of affected parts or as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.  

Limitation of motion of the non-dominant arm at the shoulder 
warrants a 20 percent rating if motion is to the shoulder 
level, a 20 percent rating if to midway between the side and 
the shoulder, and a 30 percent rating if to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
normal range of motion of the shoulder is from zero degrees 
at the side to 180 degrees overhead in both forward elevation 
and abduction.  Normal internal and external rotation is from 
zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.   

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

As there is no evidence of ankylosis, dislocation, malunion, 
or nonunion of the scapulohumeral articulation joint or other 
impairment of the humerus, criteria for those deficits do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

In correspondence in September 1999, an employer at an 
academic testing agency noted that the Veteran had missed 
several months of work for medical reasons and that her 
position as a customer service representative was being 
filled by another applicant.  The employer did not mention 
the nature of the medical disorder.  In February 2000, a 
private orthopedic physician noted that the Veteran had 
completed a course of physical therapy for rotator cuff 
tendinitis after a history of several falls and "conflicts" 
while working as a corrections officer.   In August 2000, the 
Veteran's employer at a local census office informed the 
Veteran that her employment could not be continued because of 
unspecified limitations and restrictions.  In October 2000, 
the Veteran's orthopedic physician restricted her work 
activates to avoid lifting, pushing, or overhead work.  

In December 2001, the Veteran underwent diagnostic 
arthroscopy followed by an open distal clavicle resection.  
During the arthroscopy, the surgeon noted a normal 
glenohumeral joint and subacromial bursa but also noted 
diffuse anterior and posterior laxity of the shoulder.  He 
also noted a thickened meniscus and during the open surgery 
removed one centimeter of bone.  A private orthopedic 
physician followed the Veteran's surgical recovery for 
several months.  In April 2002, the physician noted the 
Veteran's reports of persistent shoulder pain that interfered 
with sleep.  The surgical incision was healed, but the 
shoulder was tender and range of motion was guarded with some 
weakness and pain in abduction and supraspinal testing.  The 
physician noted that the Veteran was capable of light work 
but could not return to her previous occupation as a 
corrections officer.  

In May 2002, the RO received the Veteran's claim for an 
increased rating and new evidence of the private surgery and 
follow-up treatment.  Although the correspondence was 
received within the one year period for appeal of the June 
2001 rating decision, the Veteran did not express 
disagreement with that decision but rather requested 
reevaluation based on the records of surgery.  

Later in May 2002, a VA physician noted a review of the 
claims file and that he had examined the Veteran's shoulder 
in 1999 and 2001.  He noted the Veteran's report of worsening 
left shoulder symptoms since the surgery.  On examination, 
the physician noted some atrophy of the left deltoid muscle 
but commented that the muscle deterioration had been noted in 
1998 or 1999.  Range of motion was 120 degrees abduction and 
130 degrees forward elevation with discomfort on the extreme 
ends of the range.  Internal and external rotation was 50 and 
85 degrees respectively.  No new X-rays were obtained.  The 
physician diagnosed post distal clavicle resection with mild 
impingement syndrome.  

In correspondence in June 2002, the Veteran cited an American 
Medical Association Guide to the Evaluation of Permanent 
Impairment, 5th Ed., (Guide) and noted that her disorder 
included four deficits that when added individually totaled 
40 percent. The deficits included loss of motion, weakness, 
post-surgery residuals, and inability to work overhead.  The 
Veteran noted that she had difficulty with heavy lifting and 
working overhead and could not play sports.  

In August 2002, the RO granted a total rating for 
convalescence from the left shoulder surgery from December 
2001 to June 2002 and a 10 percent rating thereafter.  

Outpatient records of the Veteran's orthopedic physician 
showed that the Veteran continued to experience left shoulder 
discomfort and additionally cervical pain.  A September 2002 
magnetic resonance image of the cervical spine showed a 
herniated disc.  In October 2002, the physician noted a range 
of motion of the left shoulder of 155 degrees forward flexion 
and 145 degrees abduction.  Internal and external rotation 
was 60 and 90 degrees respectively.  The physician cited an 
unspecified reference and noted a 33 percent impairment of 
the left shoulder.  

In March 2003 and in an October 2003 addendum, the VA 
examiner from 2002 noted the Veteran's reports of tingling 
and pain in the cervical spine radiating to the neck and 
shoulder and the results of the imaging study that showed a 
small herniated cervical disc.  Range of motion of the 
shoulder was 120 degrees forward flexion and abduction and 80 
and 85 degrees internal and external rotation respectively.  
The physician noted that there was no incoordination but 
there was weakened motion and fatigue due to pain.  The 
physician noted that range of motion would decrease with 
exacerbation, but the physician could not quantify that 
factor.  The physician also concluded that a cervical sprain 
was related to complaints of neck pain in service but that 
the neck pain including the herniated disc was not related to 
the left shoulder disorder.  

In December 2004, the Veteran's primary care physician noted 
that the Veteran was unable to work for a period of 
approximately three weeks due to left shoulder pain. He 
diagnosed degenerative joint disease and tendinitis.  He 
noted that the range of motion was "OK" and prescribed 
rest, heat, and medication.  Outpatient records from this 
physician and the orthopedic physician showed that the 
Veteran continued to experience left shoulder pain.  

In correspondence in March 2005, the Veteran noted that she 
had submitted two documents from employers showing that she 
had been terminated from employment because of her shoulder 
disability and that she was currently missing time from work.  
The two employer reports were discussed above and preceded 
corrective surgery in 2001.   In a May 2005 report to the 
Veteran's government employer, the primary care physician 
noted that the Veteran experienced one to three day 
exacerbations of neck pain that interfered with her 
performance at work as a security screener.  

In March 2008, the RO granted service connection and a 20 
percent rating for cervical sprain with muscle spasms, 
effective in October 2002.  In correspondence in June 2008, 
the Veteran noted that her combined left shoulder and neck 
disabilities had forced her to reduce her work schedule to 
part-time.  In October 2008, the primary care physician noted 
that the Veteran's work schedule should be reduced to three 
days per week to shorten driving time to work because of the 
cervical disorder.  In a letter to her employer the same 
month, the Veteran noted that she lived 75 miles from her 
assigned workplace and requested a transfer to a closer 
location or an abbreviated work week because of a neck 
disability.  

In March 2009 a VA compensation and pension physician noted a 
review of the claims file, summarized the history of symptoms 
and treatment, and noted the Veteran's current report of 
moderate left shoulder pain, fatigability, and weakness 
lasting several hours after driving and lifting or performing 
overhead work approximately three times per week.  The 
Veteran did not report instability or locking.  The Veteran 
reported relief from rest and oral and patch administered 
medication.   On examination, motion was normal against 
resistance below the horizontal and with weakness and pain 
above the horizontal.  Range of motion was to 110 degrees in 
active forward flexion and abduction and to 140 degrees in 
passive forward flexion and abduction.  Bidirectional 
rotation was to 90 degrees. There was no incoordination, 
instability, or laxity.  There was pain, weakness, and 
fatigue on repetition but an additional loss of range of 
motion was not evident.  The physician noted that the left 
shoulder disability would preclude physical work but not 
sedentary employment.  

The Veteran submitted correspondence to the Appeals 
Management Center in November 2009 that was not considered in 
the most recent October 2009 supplemental statement of the 
case but was received prior to certification of the appeal to 
the Board.  Evidence received at this time must be referred 
to the agency of original jurisdiction (AOJ) unless it 
duplicates evidence previously of record which was discussed 
in a statement of the case or supplemental statement of the 
case or is not relevant.  38 C.F.R. § 19.37 (2009).  The 
Veteran called attention to the notations in the record of 
the December 2001 surgery that showed pre-operative laxity of 
the shoulder, contending that loose movement in the joint was 
demonstrated.  The Veteran also referred to reports from her 
mother that the pre-service shoulder injury included a 
dislocation and that the current disorder caused her to 
reduce her work schedule to part time.  

In a February 2010 brief to the Board, the Veteran's 
representative waived consideration of the November 2009 
correspondence by the agency of original jurisdiction. 
38 C.F.R. § 30.1304 (2009).  The Board also concludes that 
the 2001 surgeon's notations of laxity prior to open surgery 
were of record and were considered by the AOJ in the October 
2009 supplemental statement of the case.  The AOJ cited 
Diagnostic Code 5203 and concluded that the post-surgery 
records showed no laxity during the period covered by this 
appeal.  The issue of a dislocation prior to service is not 
relevant to a rating during the period covered by this 
appeal.  Therefore, the Board concludes that the November 
2009 correspondence need not be referred to the AOJ for an 
additional supplemental statement of the case.  The Board 
will consider the November 2009 correspondence.  

Also in a February 2010 brief to the Board, the Veteran's 
representative contended that a 20 percent rating is 
warranted for dislocation or nonunion of the clavicle with 
loose movement.  The representative contends that not all 
criteria for a higher rating must be met and that additional 
functional loss due to pain and weakness confirmed by 
pathology also warrants the higher rating.  

The Board concludes that a rating in excess of 10 percent for 
left shoulder tendinitis, impingement, and residuals of 
clavicle surgery with degenerative joint disease is not 
warranted at any time during the period covered by this 
appeal with the exception of the period of the total rating 
for convalescence from December 2001 to June 2002.  A rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5203 for clavicle impairment because there is no 
evidence after surgery of malunion, nonunion, or dislocation 
of the shoulder joint.  The Veteran contends that not all 
criteria under this Diagnostic Code need be met, but in this 
case none of the criteria were shown in the medical records 
obtained during the rating period covered by this appeal.  
Therefore, the appropriate Diagnostic Code for application in 
this case is Diagnostic Code 5024 for tendosynovitis which 
requires rating under Diagnostic Code 5201 for limitation of 
motion or Diagnostic Code 5003 and 5010 for degenerative or 
traumatic arthritis.  

A rating in excess of 10 percent under Diagnostic Code 5201 
is not warranted because the range of motion in flexion and 
abduction shown on all private and VA examinations was 
greater than shoulder level.  Although the most recent VA 
examiner noted no additional loss of function on repetition, 
the Board concludes that a 10 percent rating is appropriate 
because of weakness and fatigue when performing activities 
with the arm above the shoulder level with restrictions on 
driving, pushing, and lifting.  However, a higher rating is 
not warranted because the range of motion is not limited to 
the shoulder level or lower.  The Board concludes that a 
separate rating for degenerative joint disease is not 
warranted.  Although a private physician noted this disorder 
in 2004, there are no imaging studies to confirm the 
diagnosis.  Moreover, a separate rating is not warranted 
because a rating is already assigned for limitation of 
motion.  

The Board considered the Veteran's reports of her symptoms of 
discomfort and physical limitation imposed by her shoulder 
disorder.  The Veteran is competent to report on her 
observable symptoms, and the Board concludes that her reports 
are credible because they were accepted by her clinicians and 
are consistent with their observations.  The Board concludes 
that the Veteran's reports of pain and weakness are 
contemplated in the assigned rating.  The Board acknowledges 
the Veteran's use of the American Medical Association Guides 
to contend that a higher rating is warranted.  However, the 
Guide is specified for use by physicians; therefore, 
evaluations by a lay person are not competent evidence for 
consideration.  The disabilities cited by the Veteran are all 
considered under the VA rating criteria.   Although the Guide 
has been designated for use in state and federal workers 
compensation systems, VA is bound to employ the rating 
criteria provided in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that her particular service-connected left shoulder 
disability results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
The Board acknowledges that the Veteran has been advised by 
her physician to limit her work schedule to part-time work 
and to avoid employment involving physical activities such as 
lifting and pushing.  However, the Board notes that these 
limitations include those imposed by a cervical spine 
disorder that is separately rated.  The Veteran's military 
experience shows that she is trained in administrative work 
but has chosen an occupation as a security screener that 
requires some physical activity and driving a substantial 
distance from her home.  The credible medical evidence shows 
that she is capable of administrative employment, and there 
is no basis for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The weight of the credible and probative evidence 
demonstrates that the Veteran's current cervical and lumbar 
degenerative disc disease first manifested many years after 
service and are not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





Hemorrhoids

Internal or external hemorrhoids warrant a noncompensable 
rating if the symptoms are mild or moderate.  A 10 percent 
rating is warranted if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures.  There is no higher rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  

Service treatment records showed that the Veteran was 
diagnosed and treated for hemorrhoids and an anal fissure in 
October 1984, December 1984, and April 1985.  November 
abnormalities were noted on a November 1986 discharge 
physical examination.  

In October 1987 and April 1988, the Veteran was evaluated at 
a private medical facility.  In May 1988 the Veteran 
underwent a sphincterotomy to correct an anal fissure.  One 
week later, an examiner noted that the surgical site was 
healing well.  In December 1987, the Veteran sought emergency 
treatment for rectal bleeding.  The examiner noted no 
hemorrhoids or fissures but diagnosed probable hemorrhoids.  
The May 1988 surgery was noted but no evaluation was 
performed on a December 1988 Naval Reserve physical 
examination.  

In September 2003, the Veteran's primary care physician noted 
hemorrhoids and prescribed a surface medication.  The RO 
received the Veteran's claim for service connection for 
hemorrhoids the same month.  

In July 2004, a VA compensation and pension nurse 
practitioner (NP) did not review the claims file but 
summarized the Veteran's reports of treatment in service for 
recurrent constipation, painful bowel movements, and rectal 
bleeding.  The NP also noted the Veteran's reports of surgery 
after service to remove the hemorrhoid and help heal an anal 
fissure.  The Veteran reported much improved symptoms for 
about 10 to 15 years until flare-ups in the previous one to 
two years.  The NP noted no constitutional complaints but 
recurrent symptoms of perirectal discomfort and bleeding 
after bowel movements.  On examination, the NP noted small 
uninflamed external skin tags and palpable internal 
hemorrhoids with no bleeding.  In March 2005, the RO granted 
service connection and a noncompensable rating for 
hemorrhoids with a history of anal fissure, effective in 
September 2003, the date of receipt of the claim.   

In a notice of disagreement later in March 2005, the Veteran 
contended that a 10 percent rating for mild or moderate 
hemorrhoids was warranted.  The Veteran noted that she had 
experienced weekly recurrent attacks of rectal swelling and 
bleeding on bowel movements and used suppositories, sitz 
baths, surface medication, and high fiber diet to control the 
disorder.   

In correspondence in June 2008, the Veteran noted that her 
last outpatient treatment for hemorrhoids was March 2006 and 
that she treated the symptoms with prescription or over-the-
counter suppositories and surface ointment.  The Veteran 
noted that surgery at one time cured the problem but that she 
now treated the symptoms on a daily basis.  

In March 2009, a VA compensation and pension physician noted 
a review of the claims file and the history of hemorrhoid 
treatment in service, post-service surgery, and subsequent 
recurrent symptoms.  The physician noted the Veteran's 
reports of current anal itching, swelling, and pain on bowel 
movements but that she denied fecal incontinence, soiling, 
thrombosis, or use of pads.  The Veteran reported sporadic 
bleeding when constipated.  On examination, there was no 
fecal leakage.  The examiner noted residual scar tissue and 
minor irregular nodularity but no current hemorrhoid.  There 
were no signs of bleeding, fissure, rectal prolapse, or 
anemia.  The physician noted mildly abnormal sphincter tone.  
The physician commented that the decreased rectal tone may 
cause episodes of rectal prolapse as a complication of the 
sphincterotomy and that internal hemorrhoids, if present, 
might likely protrude due to lack of tone.  However, none 
were noted at the time of the examination.   

The Veteran submitted correspondence to the Appeals 
Management Center in November 2009 that was not considered in 
the most recent October 2009 supplemental statement of the 
case but was received prior to certification of the appeal to 
the Board.  As previously discussed, evidence received at 
this time must be referred to the agency of original 
jurisdiction (AOJ) unless it duplicates evidence previously 
of record that was discussed in a statement of the case or 
supplemental statement of the case or is not relevant.  
38 C.F.R. § 19.37.  The Veteran noted that she continued to 
experience recurrent hemorrhoids and fissures that heal with 
conservative management. The Veteran also noted that she 
experienced chronic bleeding and soiling with the majority of 
bowel movements.  The Veteran further stated that thrombosed 
external hemorrhoids that are cured at home leave the skin 
tags that were noted on the March 2009 examination.  In 
December 2009, the Veteran submitted laboratory reports of 
blood tests obtained in April 2009 and December 2009.  The 
Veteran noted that two blood parameters (HGB and HCT) were 
lower than the normal range indicated on the report.  The 
Veteran contended that the blood measurements showed that she 
was experiencing anemia and attributed that disorder to 
bleeding hemorrhoids.  

In a February 2010 brief to the Board, the Veteran's 
representative waived consideration of the November 2009 and 
December 2009 correspondence by the agency of original 
jurisdiction. 38 C.F.R. § 30.1304 (2009).  The Board 
concludes that the Veteran's symptoms noted in the November 
2009 correspondence were also addressed in the March 2009 VA 
examination.  The remainder of the correspondence constitutes 
argument for a higher rating.  Therefore, the Board concludes 
that the November 2009 correspondence need not be referred to 
the AOJ for an additional supplemental statement of the case.  
The December 2009 correspondence was submitted directly to 
the Board after certification and the Veteran's 
representative waived review by the AOJ.  The Board will 
consider both pieces of correspondence.  

In the February 2010 brief, the Veteran's representative 
contends that there is evidence of recurrent thrombotic 
hemorrhoids with secondary anemia.  

The Board concludes that a compensable rating for hemorrhoids 
is not warranted at any time during the period covered by 
this appeal.  The Veteran is competent to report on her 
observable symptoms, and the Board concludes that her reports 
are credible because they are consistent and were accepted by 
her clinicians.  Although not observed by the physician on 
the most recent VA examination in March 2009, the Veteran 
reportedly experiences itching, swelling, pain on bowel 
movements, and sporadic bleeding.  The symptoms required 
daily care with surface ointments.  Therefore, the Board 
concludes that the disorder is best evaluated as moderate, 
warranting a noncompensable rating.   A higher rating is not 
warranted because the weight of credible evidence is that the 
hemorrhoids are not thrombotic and irreducible and are not 
productive of secondary anemia or with fissures.  The Board 
places greatest probative weight on the observations of 
medical examiners in July 2004 and March 2009 who noted small 
skin tags as residuals of the sphincterotomy, internal 
hemorrhoids on one occasion, and no fissures.  The Veteran's 
primary care physician in 2003 prescribed only surface 
medication, and the Veteran has not sought regular care for 
this disorder since 2006.  

The Board acknowledges the Veteran's contention that the skin 
tags represent recurrent thrombotic hemorrhoids and that 
blood test results show parameters outside the normal range 
indicative of anemia.  The Board concludes that these 
conclusions require medical expertise and as a layperson, the 
Veteran does not possess the necessary knowledge of medical 
principles, and her assertions, standing alone, are not 
probative as to the indications of healed thrombotic 
hemorrhoids or a diagnosis of anemia.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The VA physician in March 2009 
evaluated the skin tags and concluded that they were 
residuals of surgery and not recurrent, healed thrombotic 
hemorrhoids.  The Board also notes that the laboratory test 
results showed two different normal ranges for the parameters 
cited by the Veteran, and the results on one test are in the 
normal range noted by the other laboratory.  Moreover, the 
analysis of laboratory results, a diagnosis of anemia, and a 
determination that anemia is related to hemorrhoidal bleeding 
requires medical expertise.  The Veteran retains the right to 
petition for a higher rating with the submission of medical 
evidence of laboratory analysis and diagnosis. 

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that her particular service-connected hemorrhoid 
disorder results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for residuals of a distal 
clavicle resection of the left shoulder for mild impingement 
syndrome is denied. 

An initial or staged compensable rating for hemorrhoids is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


